DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites in lines 2 and 3 "a PCB substrate having a conductive pattern on a front surface thereof"; and lines 12 through 20 require the conductive pattern to include "an electrode portion formed on a rear surface of the PCB substrate including a conductive pattern, wherein the electrode portion forms an electrode of a conductive pattern for connecting the solar cell module to an external load"; however, the manner in which the conductive pattern recited in line 2 which is on a front surface includes an electrode portion on a rear surface of the PCB substrate is unclear.  Additionally, the relationship between the conductive patterns recited in lines 16, 17, and 19, to the conductive pattern recited in lines 2 and 12, is unclear.  Dependent claims 2-3 and 5-11 are rejected due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2012/0176077) in view of Tseng et al. (US 2009/0152665) and further in view of Von Maydell et al. (US 2010/0139746).
	Regarding claim 1, Oh discloses a solar cell module (abstract) comprising: a printed circuit board substrate ([0014]) having a conductive pattern on a front surface thereof ([0043]); a plurality of solar cells mounted on the circuit board substrate and arranged in a first direction ([0043]), each of the plurality of solar cells including a first electrode and a second electrode arranged in parallel on a rear surface of a semiconductor substrate ([0043]; note: the metal electrodes are necessarily "arranged in parallel" with reference to a particular plane), wherein each of the plurality of solar cells is mounted so that the first and second electrodes face the conductive pattern ([0043]), and the circuit board substrate electrically connects the plurality of solar cells with each other ([0043]); a protective film encapsulating the plurality of solar cells on the front surface of the PCB substrate ([0032] - encapsulation sheet 20); wherein the conductive pattern includes: a plurality of conductive portions, each of the plurality of conductive portions being arranged between two adjacent solar cells among the plurality of solar cells to electrically connect the two adjacent solar cells among the plurality of solar cells ([0043]).
	Oh does not explicitly disclose an electrode portion formed on a rear surface of the circuit board substrate including a conductive pattern, and a connection portion 
	Tseng discloses a solar cell module (Fig. 3) comprising: a printed circuit board substrate (34 in Fig. 3) having a conductive pattern on a front surface thereof (31 and 32 in Fig. 3); a solar cell mounted on the PCB substrate and arranged in a first direction (33 in Fig. 3), the solar cell including a first electrode and a second electrode arranged in parallel on a rear surface (31 and 32 on rear surface of 34 in Fig. 3); a protective film encapsulating the solar cell on the front surface of the printed circuit board substrate (39 in Fig. 3); and further discloses an electrode portion formed on a rear surface of the substrate (portion of 31 or 32 in Fig. 3), and a connection portion connected to the electrode portion and surrounding a side surface of the substrate (surface of 31 or 32 on the side surface of 34 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the solar cell module of Oh to an electronic device (35 in Tseng) in the manner disclosed, because as evidenced by Tseng, forming an electrode portion on a rear surface of a printed circuit board, and a connection portion connected to the electrode portion and surrounding a side surface of the substrate, amounts to the use of a known configuration in the art for connecting a solar cell module to an external load, and one of ordinary skill would have a reasonable expectation of success when employing the connection configuration disclosed in Tseng in the solar cell module of Oh in order to connect to an electronic device.  
	While modified Oh does disclose the electrode portion includes a first electrode portion disposed at one side of a rear side of the PCB substrate (Tseng - portion of 31 at one side of the rear side of 34 in Fig. 3), and a second electrode portion disposed at the other side of the rear side of the PCB substrate (Tseng - portion of 32 disposed at the other side of the rear side of 34 in Fig. 3), "the limitations "function as a negative terminal" and a "function as a positive terminal" are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Similarly, with regard to the limitation "wherein the electrode portion forms an electrode of a conductive pattern for connecting the solar cell module to an external load", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	With regard to the limitation requiring the circuit board to be "printed", while Oh and Tseng both disclose a printed circuit board substrate, it is noted that said limitations (i.e. "printed") are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	While modified Oh does disclose the PCB substrate comprises an insulating layer on the front surface is a layer of the PCB substrate (Oh - [0014]), modified Oh does not explicitly disclose the insulating layer covering the plurality of conductive portions, wherein the insulating layer including a first contact hole to expose the first electrode of the first solar cell and a second contact hole to expose the second electrode of the second solar cell.  
	Von Maydell discloses a solar cell module and further discloses a contact hole exposing an electrode portion ([0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the connection of adjacent solar cells to the busbars in modified Oh (Oh - [0043]), by establishing connection points as described in paragraph [0069] of Von Maydell, because as taught by Von Maydell, a dielectric insulation layer prevents undesirable contact between the busbars and the electrical contacts with elements that are arranged beyond the dielectric insulation layer ([0069]).  Additionally, the use of contact holes within an insulation layer to establish electrical contact between adjacent components amounts to the use of a known method in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing the disclosed configuration to connect adjacent cells, such as those of modified Oh (Oh - [0043]), based on the teaching of Von Maydell.
	With regard to the limitation "wherein each of the plurality of conductive portions is disposed to overlap with a first solar cell and a second solar cell among the two adjacent solar cells", the limitation does not require or specify the spatial orientation in which the overlapping occurs.  The limitation is dependent on the spatial orientation of the device, and each of the plurality of conductive portions overlap with a first and second solar cell of Oh dependent upon the spatial orientation of the apparatus and the direction in which the structures are viewed relative to one another.  The direction in which the overlapping occurs is not specified by the limitation.
	Regarding claim 2, modified Oh discloses all the claim limitations as set forth above.  
	While modified Oh does depict each of the plurality of conductive portions has a same size and a same shape (Oh - 11 in Fig. 2), modified Oh does not explicitly disclose each of the plurality of conductive portions has a same size and a same shape.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plurality of conductive portions of modified Oh with the same size and shape because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 3, modified Oh discloses all the claim limitations as set forth above.  
	While modified Oh does depict bus bars (Oh - 11 in Fig. 2) that are similar in shape to each of the plurality of solar cells (Oh - 10 depicted in Fig. 2), modified Oh does not explicitly disclose each of the plurality of conductive portions has a flat shape equal to a shape of each of the plurality of solar cells.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plurality of conductive portions of modified Oh with a flat shape equal to a shape of each of the plurality of solar cells because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 9, modified Oh discloses all the claim limitations as set forth above.  Modified Oh further discloses the protective film is formed only on the front surface of the circuit board substrate (Oh – 20 in relation to 30 in Fig. 1).
Regarding claim 10, modified Oh discloses all the claim limitations as set forth above.  Modified Oh further discloses an end of the protective film and an end of the substrate are formed in parallel (Oh – end of 20 in relation to end of 30 in Fig. 1).
Regarding claim 11, modified Oh discloses all the claim limitations as set forth above.  With regard to the limitation “wherein a surface of at least one of the plurality of solar cells is visually invisible or a surface of the substrate is visually invisible”, the device could be placed in a dark room, for example, and the device would meet the limitation recited.  The limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2012/0176077) in view of Tseng et al. (US 2009/0152665) further in view of Von Maydell et al. (US 2010/0139746) as applied to claim 1 above, and further in view of Agrawal et al. (US 6,317,248).
	Regarding claim 5, modified Oh discloses all the claim limitations as set forth above.  
	Modified Oh does not explicitly disclose the PCB substrate comprises a groove portion recessed inwardly from the side surface of the PCB substrate, and wherein the connection portion is disposed in the groove portion.  
	Agrawal discloses edge and internal busbars that can be utilized in electroluminescent and photochromic devices, thin-film batteries, and other cells that use geometries similar to the electrochromic devices described herein (C1/L12-16), and further discloses highly conductive reinforced busbars having the reinforcement in a groove with the conductive connector wrapping from the front of the substrate around the edge to the opposite side of the substrate (C22/L47-64).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the connection portion of modified Oh in a groove, as disclosed by Agrawal, because as evidenced by Agrawal, the placement of a connection portion between the front and rear of a substrate of an electronic device in a groove amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when placing the connection portion of modified Oh in a groove on the edge of the substrate based on the teaching of Agrawal.
	 Regarding claim 6, modified Oh discloses all the claim limitations as set forth above.  
	Modified Oh does not explicitly disclose a depth of the groove is greater than or equal to a thickness of the connection portion.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the groove of modified Oh with a depth that is equal to or greater than a thickness of the connection portion, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 7, modified Oh discloses all the claim limitations as set forth above.  Modified Oh further discloses the connection portion protrudes from the side surface of the circuit board substrate (Tseng - surface of 31 or 32 on the side surface of 34 in Fig. 3).
	Regarding claim 8, modified Oh discloses all the claim limitations as set forth above.  
	Modified Oh does not explicitly disclose the first contact hole and the second contact hole are arranged non-collinear in the first direction, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first and second contact holes in a non-collinear arrangement in the first direction, because such a modification is a matter of design choice, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Claims 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2012/0176077) in view of Von Maydell et al. (US 2010/0139746).
	Regarding claim 12, Oh discloses a solar cell module (abstract) comprising: a printed circuit board substrate ([0014]) having a conductive pattern on a front surface thereof ([0043]); a plurality of solar cells mounted on the circuit board substrate and arranged in a first direction ([0043]), each of the plurality of solar cells including a first electrode and a second electrode arranged in parallel on a rear surface of a semiconductor substrate ([0043]; note: the metal electrodes are necessarily "arranged in parallel" with reference to a particular plane), wherein each of the plurality of solar cells is mounted so that the first and second electrodes face the conductive pattern ([0043]), and the circuit board substrate electrically connects the plurality of solar cells with each other ([0043]); a protective film covering on the plurality of solar cells on the front surface of the PCB substrate ([0032] - encapsulation sheet 20); wherein the conductive pattern includes: a plurality of conductive portions, each of the plurality of conductive portions being arranged between two adjacent solar cells among the plurality of solar cells to electrically connect the two adjacent solar cells among the plurality of solar cells ([0043]), and a plurality of electrode portions disposed on the front surface of the circuit board substrate having a conductive pattern, each of the plurality of electrode portions being disposed adjacent to one of the plurality of conductive portions (portions of disclosed electrodes satisfies the limitation requiring "a plurality of electrode portions"; it is noted that the terms "disposed on" and "adjacent" do not require direct physical contact or the absence of intermediate components).
	With regard to the limitation requiring the circuit board to be "printed", while Oh does disclose a printed circuit board substrate ([0014]), it is noted that said limitations (i.e. "printed") are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	While Oh does disclose the PCB substrate comprises an insulating layer on the front surface is a layer of the PCB substrate ([0014]), Oh does not explicitly disclose the insulating layer covering the plurality of conductive portions, wherein the insulating layer including a first contact hole to expose the first electrode of the first solar cell and a second contact hole to expose the second electrode of the second solar cell.  
	Von Maydell discloses a solar cell module and further discloses a contact hole exposing an electrode portion ([0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the connection of adjacent solar cells to the busbars in Oh ([0043]), by establishing connection points as described in paragraph [0069] of Von Maydell, because as taught by Von Maydell, a dielectric insulation layer prevents undesirable contact between the busbars and the electrical contacts with elements that are arranged beyond the dielectric insulation layer ([0069]).  Additionally, the use of contact holes within an insulation layer to establish electrical contact between adjacent components amounts to the use of a known method in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing the disclosed configuration to connect adjacent cells, such as those of Oh ([0043]), based on the teaching of Von Maydell.
	With regard to the limitation "wherein each of the plurality of conductive portions is disposed to overlap with a first solar cell and a second solar cell among the two adjacent solar cells", the limitation does not require or specify the spatial orientation in which the overlapping occurs.  The limitation is dependent on the spatial orientation of the device, and each of the plurality of conductive portions overlap with a first and second solar cell of Oh dependent upon the spatial orientation of the apparatus and the direction in which the structures are viewed relative to one another.  The direction in which the overlapping occurs is not specified by the limitation.
	Regarding claim 13, modified Oh discloses all the claim limitations as set forth above.  Modified Oh further discloses each of the plurality of electrode portions is disposed adjacent to a side surface of the circuit board substrate in an arrangement direction of the plurality of solar cells (Oh - shown in Fig. 2; it is noted that the term "adjacent" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 14, modified Oh discloses all the claim limitations as set forth above.  
	With regard to the limitations "conductive portions" and "electrode portions", it is noted that the term portion is not defined by a structural or material boundary, therefore, portions of the electrodes and busbars of Oh satisfy the limitations "conductive portions" and "electrode portions".    
	While modified Oh does disclose the conductive and electrode portions are disposed along a same direction (Oh - portions of electrodes and busbars 11 in Fig. 2), modified Oh does not explicitly disclose each of the conductive and electrode portions have the same length.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the conductive and electrode portions of modified Oh with the same length along the same direction because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 15, modified Oh discloses all the claim limitations as set forth above.  
	While modified Oh does depict each of the plurality of conductive portions has a rectangular flat shape (oh - 11 in Fig. 2), modified Oh does not explicitly disclose each of the plurality of electrode portions has a rectangular flat shape.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plurality of conductive portions and the plurality of electrode portions of modified Oh with a rectangular flat shape because it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 16, modified Oh discloses all the claim limitations as set forth above.  Modified Oh further discloses outermost solar cells face a part of one of the plurality of conductive portions and a part of one of the plurality of electrode portions, in an arrangement direction of the plurality of solar cells (the part of the outermost solar cells is not specified; a side of the outermost solar cells in Fig. 2 of Oh faces a part of the adjacent, underlying portions of the interconnect structure of the PCB substrate in Fig. 2 of Oh).
	Regarding claim 18, modified Oh discloses all the claim limitations as set forth above.  
	Modified Oh does not explicitly disclose the first contact hole and the second contact hole are arranged non-collinear in the first direction, however, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first and second contact holes in a non-collinear arrangement in the first direction, because such a modification is a matter of design choice, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 19, modified Oh discloses all the claim limitations as set forth above.  Modified Oh further discloses the protective film is formed only on the front surface of the circuit board substrate (Oh – 20 in relation to 30 in Fig. 1), and an end of the protective film and an end of the substrate are arranged in parallel (Oh – end of 20 in relation to end of 30 in Fig. 1).
Regarding claim 20, modified Oh discloses all the claim limitations as set forth above.  With regard to the limitation “wherein a surface of at least one of the plurality of solar cells is visually invisible or the substrate is visually invisible”, the device could be placed in a dark room, for example, and the device would meet the limitation recited.  The limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2012/0176077) in view of Von Maydell et al. (US 2010/0139746) as applied to claim 12 above, and further in view of Tseng et al. (US 2009/0152665).
	Regarding claim 17, modified Oh discloses all the claim limitations as set forth above.  
	While modified Oh does disclose the substrate includes a first region adjacent to a side surface of the substrate that has no protective film thereon and a second region where the protective film is disposed (shown in annotated Figure 1 of Oh below; note: the term “adjacent” does not require direct physical contact or the absence of intermediate components); modified Oh does not explicitly disclose wherein each of the plurality of electrode portions is exposed in the first region.
	
[AltContent: arrow][AltContent: textbox (first region)][AltContent: oval][AltContent: oval][AltContent: textbox (second region)][AltContent: arrow]
    PNG
    media_image1.png
    197
    524
    media_image1.png
    Greyscale



	Tseng discloses a solar cell module (Fig. 3) comprising: a printed circuit board substrate (34 in Fig. 3) having a conductive pattern on a front surface thereof (31 and 32 in Fig. 3); a solar cell mounted on the PCB substrate and arranged in a first direction (33 in Fig. 3), the solar cell including a first electrode and a second electrode arranged in parallel on a rear surface (31 and 32 on rear surface of 34 in Fig. 3); a protective film encapsulating the solar cell on the front surface of the printed circuit board substrate (39 in Fig. 3); and further discloses an electrode portion formed on a rear surface of the substrate (portion of 31 or 32 in Fig. 3), and a connection portion connected to the electrode portion and surrounding a side surface of the substrate (surface of 31 or 32 on the side surface of 34 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the solar cell module of Oh to an electronic device (35 in Tseng) in the manner disclosed, because as evidenced by Tseng, forming an electrode portion on a rear surface of a printed circuit board, and a connection portion connected to the electrode portion and surrounding a side surface of the substrate, amounts to the use of a known configuration in the art for connecting a solar cell module to an external load, and one of ordinary skill would have a reasonable expectation of success when employing the connection configuration disclosed in Tseng in the solar cell module of Oh in order to connect to an electronic device.  
	Modified Oh discloses each of the plurality of electrode portions is exposed in the first region (Tseng - 31 outside of 39 in Fig. 3).	

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues the embodied invention and Agrawal are completely different inventions in purpose and composition, and that Agrawal is non-analogous art.  In response to applicant's argument, Agrawal discloses busbars for electrically powered cells, and further discloses the invention also relates to edge and internal busbars that can be utilized in other electrically powered cells such as electroluminescent and photochromic devices, thin-film batteries, and other cells that use geometries similar to the electrochromic devices described herein (C1/L9-19). It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the busbar configuration disclosed is in the field of applicant's endeavor, and reasonably pertinent to the particular problem addressed in the instant invention.  
Applicant argues that Von Maydell does not disclose a PCB substrate, and that the holes in Von Maydell are located in a completely different location (not in a layer on a PCB substrate).
In response to applicant's argument, as set forth in the office action, while modified Oh does disclose the PCB substrate comprises an insulating layer on the front surface is a layer of the PCB substrate (Oh - [0014]), modified Oh does not explicitly disclose the insulating layer covering the plurality of conductive portions, wherein the insulating layer including a first contact hole to expose the first electrode of the first solar cell and a second contact hole to expose the second electrode of the second solar cell.  
Von Maydell is not relied upon to teach a PCB substrate, but rather Oh teaches a connection between the rear side of the solar cells with a PCB substrate.  Von Maydell is relied upon to teach the use of contact holes in an insulating layer to establish electrical contact between adjacent components amounts to the use of a known method in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing the disclosed configuration to connect adjacent cells, such as those of modified Oh (oh - [0043]), based on the teaching of Von Maydell.
Applicant’s remaining arguments with respect to claims 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/Primary Examiner, Art Unit 1726